TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00333-CR


Dalawrence Jarobert Raines, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-07-202131, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Appellant's brief was due September 9, 2008.  The brief has not been received
and appellant did not respond to this Court's notice dated October 16, 2008, that the brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine
whether appellant desires to prosecute this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations on issues raised by Rule 38.8(b)(2) and the
circumstances of this case.  If necessary, the court shall appoint substitute counsel.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the clerk of this Court for filing as a supplemental record no
later than January 20, 2009.  See Tex. R. App. P. 38.8(b)(3).

Before Justices Patterson, Waldrop and Henson
Abated
Filed:   December 12, 2008
Do Not Publish